department of the treasury internal_revenue_service washington d c aug uniform issue list pats tax exempt and soe one attention legend company a company b company c court d sum m plan x plan y dear this is in response to the date letter filed by your authorized representative on your behalf as supplemented by correspondence dated date in which you request letter rulings under sec_401 and sec_402 of the internal_revenue_code the code the following facts and representations support your ruling_request plan y was established by company b effective july plan y was a defined plan y on or about april as part of a stock purchase transaction contemporaneous with the acquisition of company contribution plan that included a qualified_cash_or_deferred_arrangement under sec_401 of the code plan y was qualified under sec_401 company b was acquired by company a in b plan y was terminated the form_5310 application_for determination for terminating plan gave the date of termination of plan y as july ' received a favorable determination_letter from the internal_revenue_service in connection with the termination participants in plan y were offered the option of taking distributions of their plan benefits or rolling them over into plan x plan x is maintained by company a and is an employee_stock_ownership_plan as described in sec_4975 of the code and is qualified under section page a distributions to electing plan x participants were made during by august and were completed in two separate lawsuits were filed in court d by unrelated shareholders of company b with respect to the proposed acquisition of company b by company a the litigation attempting to block the acquisition named defendants were the officers and directors of company b plan y was not a party to the litigation shareholders of company b maintained that the acquisition of company b by company a involved unfair dealing in that the defendants failed to take steps necessary to ensure that the plaintiffs and other similarly situated shareholders would receive the maximum realizable value for their common_stock and that the defendants failed to adequately exercise independent business judgment ultimately the plaintiffs’ efforts to block the acquisition were rejected by the court and the sale took place as scheduled following the sale company a transferred all the assets of company b and facilities to company c a wholly owned subsidiary of company a_ between the litigants and court approval of the settlement was entered on december by this date the assets of plan y had already been paid out to its participants and a final form_5500 annual return report of employee_benefit_plan had been filed following court proceedings a settlement was reached a notice of class action settlement was prepared and forwarded by court d in to all shareholders of record who held company b stock on march plan y on march company c on behalf of plan y completed and forwarded a proof_of_claim to the court in the amount of sum m as required by the notice of class action settlement in december settlement was received by company a because neither company b nor plan y existed at that time the check was placed in trust in company c until it could be determined how to allocate the proceeds a check from the court representing plan y’s share of the class action anotice was also sent to company a proposes to allocate or distribute the proceeds from the settlement of the litigation to those individuals who were participants in plan y as of march invested in stock of company b through plan y as of that date some of the individuals are currently employed by company a or affiliates of company a and currently participate in plan x others have terminated employment with company a or affiliates of company a and are no longer participants in plan x some employees were never employed by company a or its affiliates and were cashed out of plan y when it terminated and who were company a proposes to carry out the allocation of the litigation settlement proceeds to the former employees of company b who satisfy the following requirements a the employees were employed by company b some time prior to march _ b they were participants in plan y on march ' their plan y accounts included shares of company b stock and d they were not defendants in the litigation at the time of the court-approved settlement c on march -and who are company a proposes to distribute the settlement proceeds on a prorated basis among the eligible_plan y participants based upon the plan y participant account balances invested in company b stock on march the allocation will be distributed on a single date as a single sum distribution following receipt by company a of a favorable ruling from the internal_revenue_service a portion of the allocation amounts shall be placed in the respective participant accounts under plan x as a portion of the vested account balances of the affected plan x participants for those litigants who were participants in plan y on march current participants another portion will be placed in accounts under plan x on behalf of beneficiaries of the december settlement who were participants in plan x but who do not page remain so said portion will be distributed to affected former plan x participants as soon as administratively feasible with respect to litigants who participated in plan y but who were never participants in plan x you request that the internal_revenue_service treat the existing company c trust which holds the settlement proceeds from the class action litigation as a continuation of the trust that was part of plan y in this regard the trust will be deemed to hold the settlement proceeds solely for the purpose of making distributions to those former participants of plan y said distributions will be made as soon as administratively feasible based on the foregoing the following rulings have been requested that company b litigation settlement be deemed a restorative payment to plan x and that the portion of the proceeds from the litigation settlement contributed to plan x will not be treated as an excess_contribution to plan x under sec_404 of the code and will not be subject_to the excise_tax on excess_contributions under sec_4972 that the portion of the proceeds from the litigation settlement contributed to plan x will not be subject_to the limitations on allocations under sec_415 of the code that distributions made from the company c trust to former participants of plan y who were never participants in plan x described herein will be eligible for tax-deferred rollover treatment pursuant to code sec_402 and the 60-day rollover period prescribed in code sec_402 commences on the date a distribution is received by the payee or distributee thereof with respect to your ruling requests sec_401 of the code sets down certain rules governing the qualification of employer sponsored retirement plans sec_501 provides in relevant part that an organization described in sec_401 shall be exempt from taxation under subtitle a unless such exemption is denied under sec_502 or sec_503 sec_402 of the code provides that except as otherwise provided in this section any amount actually distributed to any distributee by an employees’ trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_402 of the code provides that if an employee transfers any portion of an eligible_rollover_distribution into an eligible_retirement_plan the amount so transferred shall not be includible in income for the taxable_year in which paid sec_402 of the code provides that an eligible_rollover_distribution is a distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially_equal_periodic_payments not less frequently than annually made- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee's designated_beneficiary or ii for a specified period of years or more b any distribution to the extent such distribution is required under sec_401 and c any distribution which is made upon hardship of the employee page sec_402 of the code defines an eligible_retirement_plan to include an individual_retirement_account described in sec_408 an individual_retirement_annuity described in sec_408 a qualified_trust and an annuity plan described in sec_403 sec_402 of the code provides generally that sec_402 shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code by its terms refers to distributions made from a sec_401 a retirement_plan in this case pursuant to company b’s intended termination of plan y during calendar_year affected participants referenced above were entitled to receive amounts due them under plan y under the facts presented in this case we believe that it is appropriate to treat the litigation settlement proceeds as amounts due former plan y participants under plan y in this regard during company b was unable to either distribute to affected plan y participants or transfer to plan x the portion of plan y’s assets that consisted of the litigation settlement proceeds since said proceeds were not available to be distributed or transferred until the settlement was reached with company b during _ and the settlement proceeds received in as aresult affected plan-y participants received either as distributions or as transferred amounts less than they were entitled to receive under the provisions of plan y as noted above individuals who were participants in plan y at the time of its termination were given the option of having the distributions rolled over into plan x as a result many affected plan y participants had accounts created under plan x thus the settlement proceeds contributed to plan x whether on behalf of current plan x participants who were formerly plan y participants or on behalf of former plan x participants who were formerly plan y participants represent additional_amounts due said participants under plan x as a result of the transfers from plan y said amounts do not represent additional contributions made on their behalf to plan x the issue remains as to whether distributions to former plan y participants who were never plan x participants should be treated as being made from said plan y and therefore eligible for code sec_402 treatment the facts of this case indicate that the company c trust was created by company c as a result of proceeds being received from the class action suit that were due to former plan y participants furthermore although company c intended to terminate plan y in date it is apparent that company c was not successful in distributing all of plan y’s assets by its target date due to the class action suit thus we believe that it is appropriate to treat the trust as holding plan y assets and to treat the amounts which will be distributed from said trust to former pian y participants who were never plan x participants as being paid directly from plan y as long as the plan is updated to meet current qualification requirements as a result we believe it is appropriate for distributions from said trust to qualify for treatment under sec_402 of the code as if they came directly from the trust of plan y as long as distributions are made in accordance with the terms of plan y thus with respect to your ruling requests we conclude that the company b litigation settlement proceeds contributed to the accounts of affected current or former plan x participants shall be deemed a restorative payment to plan x thus with respect to those proceeds we conclude page that the portion of the proceeds from the litigation settlement contributed to plan x will not be treated as an excess_contribution to plan x under sec_404 of the code and will not be subject_to the excise_tax on excess_contributions under sec_4972 and that the portion of the proceeds from the litigation settlement contributed to plan x will not be subject_to the limitations on allocations under sec_415 of the code with respect to the portion of the litigation proceeds held in trust c we conclude as follows that distributions to former participants of plan y who were never participants in plan x described herein made from the company c trust will be eligible for tax-deferred rollover treatment pursuant to sec_402 of the code and the 60-day rollover period prescribed in sec_402 of the code commences on the date a distribution is received by the payee or distributee thereof this ruling letter assumes that plan y was qualified under code sec_401 a at all times relevant thereto it also assumes that each affected plan y participant referenced herein received a distribution or distributions as asserted if you wish to inquire about this ruling please contact d at _ please address ail correspondence to se t ep ra t3 pursuant to a power_of_attorney on file in this office the original of this letter_ruling is being sent to your authorized representative sincerely yours frances v sloan employee_plans technical group enclosures deleted copy of letter_ruling form_437 cc
